Detailed Action
The present application, filed on 10/07/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 10/07/2021. 
Claims 1-12 are pending and have been considered below.

Priority
The application claims benefit to provisional application JP 2021-002980, filed on 01/12/2021. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalisz (US 2012/0248742).
Regarding claim 1, Kalisz discloses {Figures 1-4} an impact absorption structure {10} comprising an impact absorber {20} formed in a hollow shape and attached to an attachment portion {11, 12, 14 (16)} provided in a vehicle cabin of a vehicle, wherein: when the vehicle has a collision, the impact absorber {20} deforms plastically [0005, 0024] by being compressed between the attachment portion {14} and an occupant {27}; and the impact absorber {20} has an air discharge hole {24} through which air inside the impact absorber {20} is discharged to outside when an internal pressure of the impact absorber increases due to the compression {Figure 4}.  
Regarding claim 2, Kalisz discloses {Figures 1-4} the impact absorber {20} has the air discharge hole {24} in a wall portion {21} attached to the attachment portion {11, 12, 14}.  
Regarding claim 4, Kalisz discloses [0022-0024] the attachment portion {11, 12, 14 (16)} is formed in a shape opened at a part facing the air discharge hole {24}.  
	Regarding claim 5, Kalisz discloses {Figures 1-4} the attachment portion {11, 12, 14} is a bracket {11, 14 (13, 15, 17) [0022]} fixed to an interior member {12} of the vehicle; and the air discharge hole {24} communicates with a gap {16} formed between the bracket {11, 14} and the interior member {12}.  
Regarding claim 6, Kalisz discloses {Figures 2-3} a projecting shape {25 [0023]} projecting outwardly from the impact absorber {20} or a recessed shape {25 [0023]} recessed inwardly in the impact absorber {20} is given to a peripheral wall portion {25}, of the impact absorber, via which aTSN202006257US00 TFN201058-USwall portion {21} placed to face the attachment portion {11, 12, 14} is connected to a wall portion {22} placed to face the occupant {27}, the projecting shape {25} or the recessed shape {25} being formed in a circumferential direction of the impact absorber {20}.
Regarding claim 7, Kalisz discloses {Figures 1-4} in addition to the air discharge hole {24}, the impact absorber {20} has an additional air discharge hole {23 (28)} through which the air {29} inside the impact absorber {20} is discharged to outside when the internal pressure of the impact absorber {20} increases due to the compression [0024], the additional air discharge hole {23 (28)} being formed in a part, of the impact absorber, that is to be crushed when the impact absorber {20 (22)} is compressed [0024].  
Regarding claim 8, Kalisz discloses {Figures 1-4} in addition to the air discharge hole {24}, the impact absorber {20} has an additional air discharge hole {23 (28)} through which the air {29} inside the impact absorber {20} is discharged to outside when the internal pressure of the impact absorber {20} increases due to the compression [0024], the additional air discharge hole {23 (28)} being formed in a part, of the impact absorber, that is to be crushed when the impact absorber {20 (22)} is compressed [0024].  
Regarding claim 9, Kalisz discloses {Figures 1-4} the impact absorber {20} has a plurality of additional air discharge holes {two periphery seals 23 [0023-0024]}.  
Regarding claim 10, Kalisz discloses {Figures 1-4} the part, of the impact absorber, that is to be crushed when the impact absorber {20 (21)} is compressed is a part, of the peripheral wall portion {23, 25}, to which the projecting shape {25} or the recessed shape {25} is given.  
Regarding claim 12, Kalisz discloses {Figures 1-4} the impact absorberTSN202006257US00 {20}TFN201058-US 22is provided as a constituent component of a vehicle knee bolster and placed in front of a knee {27} of the occupant in a vehicle front-rear direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisz in view of Tani (US 2018/0056913), as cited by applicant.
Regarding claim 11, Kalisz discloses all the aspects of claim 1. However, Kalisz discloses does not explicitly disclose the impact absorber is a blow molding body manufactured by blow molding.  
Tani teaches {Figures 1-12} the impact absorber {9} is a blow molding body manufactured by blow molding [0029].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the impact absorber to be manufactured through blow molding in order to “become deformed when receiving a load… thus absorb[ing] a shock to be applied to the knee” [0029].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ajisaka (US 7,802,839) teaches a vehicle body structure. Breed (US 2004/0256842) teaches a vehicle bolster airbag system. Sekino (US 2011/0012329) teaches an air bag device. Vandenberge (US 8,602,183) teaches an energy absorber with double acting crush lobes. Stancato (US 9,499,120) teaches an active bolster and bolster vent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614